Title: From John Adams to Wilhem & Jan Willink and Nicolaas & J. van Staphorst, 15 November 1787
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


          
            Gentn.
            Grosvr. sqr.
              Novr. 15. 1787.
          
          I have received the Letter, you did me the honor to write me, on the 9th. of this month: informing me that His Excellency Mr. Jefferson has applied to you to honour his orders monthly for about five thousand Livres, and that he has already drawn B.f. 5492:14, which you have accepted & paid, and desiring my directions for your Justification—
          As these orders of Mr. Jefferson are for the monthly Payment of his salary it is a matter of necessity, both for the Interest & Honor of the United States that they should be punctually honoured and therefore I approve of the advances you have already made to that

Minister, and of your continuing to honor his draughts to the mentioned amount till you shall receive the further order of Congress, or their Board of Treasury—
          yours &c—
          
            J. A—
          
        